Case 2:85-cv-04544-DMG-AGR Document 532 Filed 03/22/19 Page 1 of 2 Page ID #:25960




                       UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         MAR 22 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
   JENNY LISETTE FLORES,                           No.   18-56286

                   Plaintiff-Appellee,             D.C. No.
                                                   2:85-cv-04544-DMG-AGR
     v.                                            Central District of California,
                                                   Los Angeles
   JEFFERSON B. SESSIONS III, Attorney
   General; et al.,                                ORDER

                   Defendants-Appellants.


   JENNY LISETTE FLORES,                           No.   18-56335

                   Plaintiff-Appellant,            D.C. No.
                                                   2:85-cv-04544-DMG-AGR
     v.

   JEFFERSON B. SESSIONS III, Attorney
   General; et al.,

                   Defendants-Appellees.

          Defendant’s motion (Docket Entry No. 12) for voluntary dismissal of appeal

   No. 18-56286 is granted. No. 18-56286 is dismissed. See Fed. R. App. P. 42(b).

   No. 18-56335 shall proceed.

          The opening brief is due April 10, 2019. The answering brief is due May

   10, 2019. The optional reply brief is due within 21 days after service of the

   answering brief.



   LK/Pro Mo
Case 2:85-cv-04544-DMG-AGR Document 532 Filed 03/22/19 Page 2 of 2 Page ID #:25961




            This order served on the district court shall act as and for the mandate of this

   court.




                                                       FOR THE COURT:

                                                       MOLLY C. DWYER
                                                       CLERK OF COURT


                                                       By: Linda K. King
                                                       Deputy Clerk
                                                       Ninth Circuit Rule 27-7




   LK/Pro Mo                                    2                                    18-56286
